DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 38 and 39 are objected to because of the following informalities:  
In claim 38, the phrase “the polymeric hydrogel” is objected to grammatically.  This objection can be overcome by changing the phrase to “the hydrogel” which is how the claim will be interpreted.
In claim 39, the phrase “the material comprises the crosslinked polymeric network including” is objected to grammatically.  This objection can be overcome by changing the phrase to “the crosslinked polymeric network includes” which is how the claim will be interpreted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 22-25, 28, 32, 34, 35 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
In claims 22-25, 28 and 32, the phrase “, with the apparel sampling procedure when the component is a component of an article of apparel, or with the sporting equipment sampling procedure when the component is a component of an article of sporting equipment” renders the claim indefinite as it conflicts with the limitations that say the component is “for an article of footwear”, and therefore limitations dealing with an article of apparel or an article of sporting equipment would render the metes and bounds of the claim unclear.  This rejection can be overcome by removing the above phrase from the claims, which is how the claims will be interpreted.
In claim 34, the phrase “the crosslinked polymeric network” lacks antecedent basis in the claims.  This rejection can be overcome by changing the dependency of the claim to be from claim 29.
In claim 35, the phrases “the semi-crystalline regions” and “the polymeric hydrogel” lack antecedent basis in the claims. The rejection can be overcome by changing the dependency of the claim to be from claim 33 and changing the phrase  “the polymeric hydrogel” to “the hydrogel”, which is how the claim will be interpreted.
In claims 35 and 38, the limitations that the “semi-crystalline regions are present in the…hydrogel at a ratio of at least 20:1 By weight relative to the semi-crystalline regions” renders the claims indefinite as the ratio is based upon the same component to itself.  This rejection can be overcome by changing the phrase to “amorphous regions are present in the…hydrogel at a ratio of at least 20:1 By weight relative to the semi-crystalline regions” which is how the claims will be interpreted.  


Claim Rejections - 35 USC § 102
Claims 21-31, 33, 36, 37 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (US 2010/0323573).
With regard to claims 21, 29-31, 33, 36, 37 and 39, Chu et al. disclose a composite membrane, which reads on applicants' component, and comprises a non-woven substrate and a coating of a surface layer comprising a polymer, which reads on applicants' film [0039].  The coating may include hydrophilic polymers, such as poly(ether-co-amide) PEBAX polymer [0080].  The specific example of which is PEBAX 1074 [0138], which is identical to the preferred hydrogel polymer mentioned in applicants' specification at [0167], and which will be inherently physically crosslinked in order to form said hydrogel and will have the crystalline and amorphous regions.  Both surfaces of the composite membrane could be the first surface or externally-facing surface.   
With regard to claims 22-28, given the fact that the surface layer of Chu et al. is a hydrogel identical to that preferentially disclosed, it will inherently possess the water uptake capacity, the water uptake rate, the swell thickness, the wet and dry glass transition temperature difference, the absolute difference between the wet-state storage modulus and dry-state storage moduli, and the contact angle claimed when tested as claimed.


Claims 21-28, 31 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cartmell et al. (5,480,377).
With regard to claims 21, 31 and 33, Cartmell et al. teach a wound dressing 10 having a backing layer 18 and a hydrogel layer 20, which reads on applicants’ film (col. 4, lines 31-40).  The hydrogel comprises a polyurethane hydrogel produced using a polyether polyol, i.e. polypropylene glycol, with an isocyanate terminated prepolymer, which reads on applicants’ amorphous and semi-crystalline regions (col. 6, lines 15-46).  Both surfaces of the wound dressing 10 may be considered the first surface or externally-facing surface.  
With regard to claims 22-28, given the fact that the surface layer of Cartmell et al. is a hydrogel identical to that preferentially disclosed, it will inherently possess the water uptake capacity, the water uptake rate, the swell thickness, the wet and dry glass transition temperature difference, the absolute difference between the wet-state storage modulus and dry-state storage moduli, and the contact angle claimed when tested as claimed.


Claim Rejections - 35 USC § 103
Claims 29, 30, 32, and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Cartmell et al. (5,480,377) in view of Gould et al. (5,120,816).
With regard to claims 29, 30 and 34-40, Cartmell et al. teach all of the limitations of claim 21 and 33 above; however, they do not specifically teach the physically crosslinked polymer of the hydrogel claimed or the dry-state thickness of the film.

	Since Cartmell et al. and Gould et al. are both drawn to wound dressings having hydrogels, it would have been obvious to one having ordinary skill in the art to have used the hydrophilic polyurethane hydrogels of Gould et al. as the hydrogels in the wound dressing of Cartmell et al.  This would be a simple substitution of one known material for another that would have predictable results as would be understood by one having ordinary skill.  This structure would read on
	With regard to claim 32, Cartmell et al. in view of Gould et al. do not explicitly teach dry-state thickness of the hydrogel layer 20.
	It would have been obvious to one having ordinary skill in the art to have made the thickness any amount, including 0.1 to 5 mm as claimed, such that the layer was 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,463,105. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a component for an article of footwear having a first surface comprising a hydrogel that is present as a non-woven, a yarn in a woven textile, knit textile or a braided textile, or in the form of a film.  It possesses all the same properties, it may be physically crosslinked, have carbamate linkages, and may have semi-crystalline regions and amorphous regions in the same ratio as claimed.  The patented claims are a species of the current claim 21; however, the patented claims do not teach all of the limitations of pending claim 36 in the same claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Gerard Higgins/Primary Examiner, Art Unit 1759